      Case: 1:19-cv-06049 Document #: 10 Filed: 10/22/19 Page 1 of 2 PageID #:23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

                                                       X
ALEXANDER STROSS,                                      :
                                                       :
                                   Plaintiff,          :   Docket No. 1:19-cv-6049
                                                       :
                   - against -                         :
                                                       :
LFLYNN LLC                                             :
                                                       :
                                   Defendant.          :
                                                       X




                                                STATUS REPORT

         Plaintiff Alexander Stross hereby submit the following status report in anticipation of the

initial conference scheduled for October 22, 2019.

A.       Settlement

         Plaintiff and Defendant have been discussing settlement and are hopeful that during

discovery they will coming to a settlement.

B.       Description of Case

This is a straight forward copyright infringement action. Plaintiff took a photograph of a home.
Defendant then used the Photograph on its Website without permission or authorization. Plaintiff
seeks statutory damages and attorney’s fees for willful copyright infringement.

C.       Factual and Legal Issues

         There are no facts in dispute concerning the use of the Photograph on the Website.

D.       Motions

         Plaintiff anticipates at the close of fact discovery it will move for summary judgment on

copyright infringement liability.




4834-7490-0881v.1 0032280-000016
       Case: 1:19-cv-06049 Document #: 10 Filed: 10/22/19 Page 2 of 2 PageID #:23




E.        Discovery-

          No discovery has taken place. But Plaintiff believes 4 months of discovery will be

sufficient.

Dated: Valley Stream, New York
       October 22, 2019


            LIEBOWITZ LAW FIRM, PLLC

            By: /s/ Richard Liebowitz
                Richard P. Liebowitz
            11 Sunrise Plaza, Suite 305
            Valley Stream, New York 11580
            Tel.: 516-233-1660
            E-mail: RL@liebowitzlawfirm.com

            Attorneys for Plaintiff Alexander Stross




Stross v. FLYNN- Status Letter.docx
                                                   2
4834-7490-0881v.1 0032280-000016
